          Case 4:21-cv-00357-RM-PSOT Document 7 Filed 09/15/21 Page 1 of 2




 1
     ALLISTER ADEL
 2   MARICOPA COUNTY ATTORNEY

 3           SHERLE R. FLAGGMAN (019079)
             JOSEPH I. VIGIL (018677)
 4           flaggmas@mcao.maricopa.gov
             vigilj@mcao.maricopa.gov
 5           Deputy County Attorneys

 6   CIVIL SERVICES DIVISION
     225 West Madison Street
 7   Phoenix, Arizona 85003
     Telephone (602) 506-3411
 8   Facsimile (602) 506-4316
     ca-civilmailbox@mcao.maricopa.gov
 9   MCAO Firm No. 0003200

10   Attorney for Maricopa County
11                       IN THE UNITED STATES DISTRICT COURT
12                                      STATE OF ARIZONA
13   The Estate of Justin Branum and Angela          Case No.: 4:21-cv-00357-RM-PSOT
     Branum,
14
15                        Plaintiffs,                STIPULATION REGARDING
                                                     DEFENDNAT MARICOPA
16   v.                                              COUNTY’S RESPONSIVE
                                                     PLEADING
17
     City of Phoenix, Arizona; Maricopa
18   County, Arizona; State of Arizona; Phoenix
     Police Detective Ramirez (Badge #81590;
19
     DPS John/Jane Does I-X, in their official
20   capacity; PFD John/Jane Does I-X, in their
     official capacity; PPD John/Jane Does I-X,
21   in their official capacity; Maricopa County
22   Does I-X; ADC John/Jane Does I-X, in
     their official capacity; Corizon Correctional
23   Healthcare, Inc.; ABC Corporations I-X;
     Black and White Partnerships I-X; and Sole
24   Proprietorships Or Trusts I-X,
25                        Defendants.
26
27
28
        Case 4:21-cv-00357-RM-PSOT Document 7 Filed 09/15/21 Page 2 of 2



 1          Plaintiffs and Defendant Maricopa County, through counsel undersigned, stipulate
 2   and agree that Defendant Maricopa County shall file its responsive pleading to Plaintiffs’
 3   Complaint no later than October 22, 2021. If Plaintiff files an Amended Complaint prior to
 4   October 22, 2021, Defendant Maricopa County’s responsive pleading to the Amended
 5   Complaint shall be filed in accordance with the deadlines set forth in the Federal Rules of
 6   Civil Procedure.
 7
 8           RESPECTFULLY SUBMITTED this 15th day of September, 2021.
                                  ALLISTER ADEL
 9
                                  MARICOPA COUNTY ATTORNEY
10
                                              By:    /s/ Sherle R Flaggman
11                                                   SHERLE R. FLAGGMAN
12                                                   Deputy County Attorney
                                                     Attorney for Correctional Health Services
13
                                              JOY BERTRAND, ESQ.
14
                                              By /s/ Joy Bertrand
15                                                   JOY BERTRAND
16                                                   Attorney for Plaintiffs

17                               CERTIFICATE OF SERVICE
18         I hereby certify that on this 15th day of September 2021, I caused the foregoing
     document to be filed electronically with the Clerk of the Court through the CM/ECF
19   System for filing; and served the following parties of record via the Court’s CM/ECF
20   system.

21   Honorable Judge Rosemary Marquez
     United States District Court
22   Evo A. DeConcini U. S. Courthouse
     405 W. Congress St.
23   Suite 5160
     Tucson, AZ 85701-5010
24
     Joy Bertrand, Esq.
25   P.O. Box 2734
     Scottsdale, AZ 85252
26   joyous@mailbag.com
     Attorney for Plaintiffs
27
28   /s/ R. Scott


                                                 2
